Exhibit 10.1

LOGO [g20851img001_ex101.jpg]

Aviva Global Services Singapore Pte Ltd 137 Cecil Street #08-00 Aviva Building
Singapore 069537

www.aviva-asia.com

Company Registration Number: 200303457R

 

EXLSERVICE HOLDINGS, INC    Please contact 350 Park Avenue, 10th Floor, New
York, NY 10022       Telephone number EXL SERVICE.COM (INDIA) PRIVATE LIMITED   
Fax number 103A, Ashoka Estate, Barakhamba Road, New Delhi 110 001       Your
reference NOIDA CUSTOMER OPERATIONS PRIVATE LIMITED    Our reference 103A,
Ashoka Estate, Barakhamba Road, New Delhi 110 001   

September 6th, 2007 (“Effective Date”)

Dear Sirs

2ND AMENDMENT LETTER

We refer to the Amendment Letter with the Effective Date of 1st July 2007 (the
“July 1, 2007 Letter”).

The parties hereby agree as follows (terms will be used herein as defined in the
July 1, 2007 Letter):

To replace paragraphs (b) and (c) of the July 1, 2007 Letter with the following
(the remaining provisions of which remain unchanged):

 

(b)

That if AGSS elects to exercise the Call Option, pursuant to clause 10.2 of the
Virtual Shareholders Agreement (“VSA”), it will not serve a Call Option notice
that is effective prior to January 1st, 2008. If AGSS elects to exercise the
Call Option, it will deliver a notice substantially similar to the July 1, 2007
Letter.

 

(c)

The Call Option Period is reduced to 3 months where AGSS elects to exercise the
Call Option Notice. Accordingly, such Call Option shall take effect no earlier
than April 2nd, 2008.

This letter may be executed in any number of counterparts, each of which, when
executed and delivered, will be an original, and all the counterparts together
will constitute one and the same instrument. The parties agree to accept
delivery of an executed counterpart by facsimile transmission.

Kindly confirm your agreement to the terms of this 2ND Amendment Letter by
countersigning the enclosed copy and returning it to me.

 

Yours faithfully     On behalf of     EXLSERVICE HOLDINGS, INC.

/s/

   

I agree to the terms of this letter.

Authorised Signatory & Director   AVIVA GLOBAL SERVICES    

/s/

SINGAPORE PRIVATE LIMITED     Authorised Signatory & Director On behalf of    
On behalf of NOIDA CUSTOMER OPERATIONS     EXL SERVICE.COM (INDIA) PRIVATE
LIMITED     PRIVATE LIMITED I agree to the terms of this letter.     I agree to
the terms of this letter.

/s/

   

/s/

Authorised Signatory & Director     Authorised Signatory & Director